NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1


                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                        June 4, 2010


                                          Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DANIEL A. MANION, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge




No. 09-3385
                                                           Appeal from the United
UNITED STATES OF AMERICA,                                  States District Court for the
      Plaintiff-Appellee,                                  Northern District of Indiana,
                                                           Fort Wayne Division.
              v.
                                                           No. 1:08-CR-31
LARRY D. BILLIAN,                                          William C. Lee, Judge.
      Defendant-Appellant.


                                           Order

        Our opinion in this appeal, 600 F.3d 791 (7th Cir. 2010), concluded that Billian’s
conviction is valid but, after identifying an error in the Guidelines calculation, ordered a
limited remand “so that the district judge can tell us whether the error in converting
pounds to kilograms affected the exercise of discretion in sentencing. If the judge
answers yes, we will remand for a full resentencing; if the judge answers no, we will
affirm Billian’s sentence.” The district judge has informed us that the error did affect
Billian’s sentence. Therefore, although Billian’s conviction is affirmed, his sentence is
now vacated, and the case is remanded for resentencing. The mandate will issue
immediately.